          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


NYKA O’CONNOR,
             Plaintiff,
v.                                                  Case No. 4:19cv218-AW/CAS
MARK INCH, et al.,
          Defendants.
____________________________________/

                            ORDER OF DISMISSAL

      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 7, and the objections, ECF No. 9. I have reviewed de

novo the issues raised by the objections. The report and recommendation is accepted

and adopted as the court’s opinion. The Clerk must enter judgment stating, “This

case is dismissed without prejudice.” The Clerk must close the file.

      SO ORDERED on July 12, 2019.

                                       /s/ Allen Winsor
                                       United States District Judge
